 In the Matter of ARMOUR & COMPANYandLOCAL No. 54, UNITEDPACKINGHOUSE WORKERS OF AMERICA,OF PACKINGHOUSE WORKERSORGANIZING COMMITTEE,AFFILIATED WITH C. I. O.Case No. R-149ORDER PERMITTING WITHDRAWAL OF PETITIONSeptember 19, 1939A petition, pursuant to Section 9 (c) of the Act, having beenfiled in the above-entitledcase, ahearing having been duly heldbefore a Trial Examiner duly designated, the Board, on August22, 1939, having issued a Decision and Direction of Election,' and,thereafter, the PackinghouseWorkers Organizing Committee hav-ing requested permission to withdraw its said petition and the Boardhaving duly considered the matter and being advised in the premises,IT IS HEREBY ORDEREDthat the request of the petitioner for per-mission to withdraw its petition be, and it hereby is, granted, andthe aforesaid case be, and it hereby is, closed.114 N.L. R. B. 865..15 N. L. R. B., No. 55.507